NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0346-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES L. MILLER,

     Defendant-Appellant.
_______________________

                    Submitted February 12, 2020 – Decided January 22, 2021

                    Before Judges Fuentes and Haas.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Indictment No. 13-05-1564.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Monique Moyse, Designated Counsel, on the
                    brief).

                    Jill S. Mayer, Acting Camden County Prosecutor,
                    attorney for respondent (Maura Murphy Sullivan,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

          The opinion of the court was delivered by
FUENTES, P.J.A.D.

      Defendant James L. Miller appeals from the order of the Criminal Part

denying his post-conviction relief (PCR) petition. We affirm.

      A Camden County Grand Jury returned a multi-count indictment against

defendant charging him with third degree aggravated assault, multiple counts of

unlawful possession of a weapon, third degree terroristic threats, and first degree

murder of Josue Rivera.      On October 28, 2013, defendant entered into a

negotiated agreement with the State through which he pled guilty to first degree

aggravated manslaughter, by recklessly causing the death of Mr. Rivera,

N.J.S.A. 2C:11-4(a)(1). In exchange, the State agreed to dismiss the remaining

charges in the indictment and recommend the court sentence defendant to a term

of imprisonment of twenty years, with an eighty-five percent period of parole

ineligibility and five years of parole supervision, as mandated by the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2

      The record of the plea hearing shows defendant provided a factual basis

of his crime in response to the following questions from defense counsel:

            Q. Mr. Miller, I’m going to direct your attention to the
            hours or the early evening hours of March 28th, into the
            early morning hours of March 29th, 2012.




                                                                           A-0346-18T4
                                        2
            Were you present [an address on] Tyler Avenue in the
            City of Camden, County of Camden, the State of New
            Jersey?

            A. Yes.

            Q. Did you have an altercation with your stepfather,
            [Josue] Rivera at that time?

            A Yes.

            Q And at that time, during that altercation, did you
            strike him with a hatchet, eventually causing his death?

            A Yes.

      At the sentencing hearing held on December 6, 2013, Judge Gwendolyn

Blue, the same judge who presided at the plea hearing, sentenced defendant in

accordance with the plea agreement to a twenty-year term of imprisonment

subject to NERA.      Defendant filed a timely direct appeal to this court

challenging the sentence imposed by Judge Blue through the summary process

codified in Rule 2:9-11. When the appeal came before this court for oral

argument, appellate counsel claimed Judge Blue did not consider that defendant

was under the influence of PCP (phencyclidine) at the time he committed the

crime. Counsel argued that the Judge Blue erred by not considering defendant's




                                                                       A-0346-18T4
                                       3
state of intoxication as a basis to find mitigating factor four, N.J.S.A. 2C:44 -

1(b)(4).1

      The prosecutor argued that the record of the sentencing hearing showed

that Judge Blue considered the intoxication issue at the sentencing hearing and

expressly rejected its application under the facts of this case.

            JUDGE BLUE: There’s argument by counsel that the
            system failed this young man, and I certainly get that
            argument, and sometimes things do not work the way it
            should work in our country, but I can’t find that a
            system failed you when you decide to intoxicate
            yourself, and you decide to hurt others. That’s a
            conscious decision to take a drug or to hurt someone,
            so I can’t find the system failed a person when they
            decide to conduct violent acts, so I do not find that.

In an order dated June 1, 2015, this court summarily affirmed the sentence

imposed by Judge Blue.

      On July 14, 2017, defendant filed a pro se PCR petition alleging

ineffective assistance of counsel. Judge Blue assigned counsel to represent

defendant in the prosecution of the PCR petition. PCR counsel filed a brief in

support of the petition. The matter came for oral argument before Judge Blue




1
  Under N.J.S.A. 2C:44-1(b), a sentencing judge may consider whether "[t]here
were substantial grounds tending to excuse or justify the defendant’s conduct,
though failing to establish a defense[.]"
                                                                         A-0346-18T4
                                         4
on August 15, 2018. Defendant was present. Both attorneys advised the judge

that they were relying on their briefs.

      Judge Blue reviewed on the record the history of the case and applied the

relevant standard of review with respect to allegations of ineffective assistance

of counsel. She reviewed each of defendant's arguments and found he had not

established a prima facie case of ineffective assistance of counsel and was thus

not entitled to an evidentiary hearing.

      Judge Blue held that defendant's claims of ineffective assistance of

counsel based on defense counsel's alleged failure to raise mitigating four factor

at the sentencing hearing was procedurally barred under Rule 3:22-5 because it

was raised and rejected on direct appeal. She also concluded that defendant's

remaining arguments were barred by Rule 3:22-4(a)(1), which states, in relevant

part, that:

              Any ground for relief not raised in the proceedings
              resulting in the conviction, or in a post-conviction
              proceeding brought and decided prior to the adoption
              of this rule, or in any appeal taken in any such
              proceedings is barred from assertion in a proceeding
              under this rule unless the court on motion or at the
              hearing finds:

              (1) that the ground for relief not previously asserted
              could not reasonably have been raised in any prior
              proceeding; or


                                                                          A-0346-18T4
                                          5
             (2) that enforcement of the bar to preclude claims,
             including one for ineffective assistance of counsel,
             would result in fundamental injustice; or

             (3) that denial of relief would be contrary to a new rule
             of constitutional law under either the Constitution of
             the United States or the State of New Jersey.

       Finally, Judge Blue found defendant's belated claims that he killed his

stepfather (Mr. Rivera) because the latter "had a history of violence towards

[him], which had been going [on] for years" were self-serving and

uncorroborated by any competent evidence. Judge Blue ultimately concluded

that

             [a]ll that the defendant offers in this matter are blanket
             statements of abuse, without any real concrete support
             [or] concrete evidence to support his claims. Further, I
             emphasize that the evidence demonstrates that at the
             time of this incident the victim was in his bed. I note
             that the defendant had entered victim’s bedroom on
             more than one occasion to fight with the victim.

       Against this record, defendant raises the following arguments:

             POINT ONE

             THIS MATTER MUST BE REMANDED FOR A NEW
             HEARING IN FRONT OF AN IMPARTIAL PCR
             JUDGE.

             POINT TWO

             IN THE ALTERNATIVE [DEFENDANT] IS
             ENTITLED TO AN EVIDENTIARY HEARING ON

                                                                          A-0346-18T4
                                         6
            HIS CLAIM THAT HIS ATTORNEY RENDERED
            INEFFECTIVE ASSISTANCE OF COUNSEL FOR
            FAILING TO ARGUE ADEQUATELY AT
            SENTENCING.

            POINT THREE

            THE PCR COURT ERRONEOUSLY RULED THAT
            [DEFENDANT'S]      PETITION        WAS
            PROCEDURALLY BARRED AS TO THE PART OF
            HIS CLAIM CONCERNING COUNSEL'S FAILURE
            TO ARGUE FOR MITIGATING FACTORS THREE
            AND FOUR.

      We review a claim of ineffective assistance of counsel under the two-

prong test established by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984), and subsequently adopted by our Supreme

Court in State v. Fritz, 105 N.J. 42, 58 (1987). First, defendant must demonstrate

that defense counsel's performance was deficient. Strickland, 466 U.S. at 687.

Second, he must show there exists "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Id. at 694. We discern no legal basis to disturb the PCR judge's

findings and ultimate legal conclusions.       Judge Blue's decision to deny

defendant's request for an evidentiary hearing is supported by the record and

constituted a proper exercise of her discretionary authority under Rule 3:22-10.

State v. Jones, 219 N.J. 298, 311 (2014). Defendant's argument attacking Judge


                                                                          A-0346-18T4
                                        7
Blue's impartiality is factually baseless and lacks sufficient legal merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                      A-0346-18T4
                                       8